Name: Council Regulation (ECSC, EEC, Euratom) No 143/76 of 20 January 1976 adapting the representation and special-duty allowances for the President and members of the Commission and the President, Judges, Advocates-General and Registrar of the Court of Justice
 Type: Regulation
 Subject Matter: accounting;  EU institutions and European civil service
 Date Published: nan

 Avis juridique important|31976R0143Council Regulation (ECSC, EEC, Euratom) No 143/76 of 20 January 1976 adapting the representation and special-duty allowances for the President and members of the Commission and the President, Judges, Advocates-General and Registrar of the Court of Justice Official Journal L 015 , 24/01/1976 P. 0002 - 0002 Finnish special edition: Chapter 1 Volume 1 P. 0115 Greek special edition: Chapter 01 Volume 2 P. 0009 Swedish special edition: Chapter 1 Volume 1 P. 0115 Spanish special edition: Chapter 01 Volume 2 P. 0037 Portuguese special edition Chapter 01 Volume 2 P. 0037 COUNCIL REGULATION (ECSC, EEC, EURATOM) No 143/76 of 20 January 1976 adapting the representation and special-duty allowances for the President and members of the Commission and the President, Judges, Advocates-General and Registrar of the Court of Justice THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to Council Regulation No 422/67/EEC, No 5/67/Euratom of 25 July 1967 determining the emoluments of the President and members of the Commission and of the President, Judges, Advocates-General and Registrar of the Court of Justice (1), as last amended by Council Regulation (ECSC, EEC, Euratom) No 1546/73 (2), and in particular Article 4 (4) thereof, Whereas the representation and special-duty allowances provided for under Article 4 (2) and (3) of Regulation No 422/67/EEC, No 5/67/Euratom should be increased, HAS ADOPTED THIS REGULATION: Article 1 With effect from 1 January 1976: - the amounts listed in Article 4 (2) of Regulation No 422/67/EEC, No 5/67/Euratom shall be as follows: >PIC FILE= "T0009632"> - the amounts listed in the first subparagraph of Article 4 (3) of Regulation No 422/67/EEC, No 5/67/Euratom shall be as follows: >PIC FILE= "T0009633"> - the amount listed in the second subparagraph of Article 4 (3) of Regulation No 422/67/EEC, No 5/67/Euratom shall be replaced by the sum of Bfrs 19 550. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 January 1976. For the Council The President G. THORN (1)OJ No 187, 8.8.1967, p. 1. (2)OJ No L 155, 11.7.1973, p. 8.